
	
		II
		112th CONGRESS
		1st Session
		S. 37
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to remove
		  the restriction that a clinical psychologist or clinical social worker provide
		  services in a comprehensive outpatient rehabilitation facility to a patient
		  only under the care of a physician.
	
	
		1.Short titleThis Act may be cited as the
			 Autonomy for Psychologists and Social
			 Workers Act of 2011.
		2.Removal of
			 restriction that a clinical psychologist or clinical social worker provide
			 services in a comprehensive outpatient rehabilitation facility to a patient
			 only under the care of a physician
			(a)In
			 generalSection 1861(cc)(2)(E) of
			 the Social Security Act
			 (42
			 U.S.C. 1395x(cc)(2)(E)) is amended by striking
			 physician and inserting physician, except that a patient
			 receiving qualified psychologist services (as defined in subsection (ii)) may
			 be under the care of a clinical psychologist with respect to such services to
			 the extent permitted under State law and except that a patient receiving
			 clinical social worker services (as defined in subsection (hh)(2)) may be under
			 the care of a clinical social worker with respect to such services to the
			 extent permitted under State law.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to services
			 provided on or after January 1, 2012.
			
